         Case 1:20-cr-00581-PAC Document 36 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

       -against-                                               20-CR-581 (PAC)
Braulio Rene Lopez Salcido,                                    ORDER

                              Defendant.



     WHEREAS, the above-captioned case of defendant BRAULIO RENE LOPEZ
SALCIDO has been referred to Magistrate Court for purposes of a plea;
        WHEREAS, the CARES Act and findings made by the Judicial Conference of the United
States and Chief Judge Laura T. Swain of the Southern District of New York allow for felony
guilty pleas to be taken by video teleconferencing or telephone conferencing, subject to certain
findings made by the District Judge;
       THE COURT HEREBY FINDS, that because the defendant has consented to proceeding
remotely, and for the reasons set forth in the defendant’s application dated August 4, 2021, the
plea cannot be further delayed without serious harm to the interests of justice.


       SO ORDERED.
Dated: New York, New York
       August 4, 2021

                                                    __________________________________
                                                    THE HONORABLE PAUL A. CROTTY
                                                    UNITED STATES DISTRICT JUDGE
